Motion for a stay granted. That branch of the motion seeking to dispense with the printing of the record on appeal and appellant’s points is granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorney for the respondent and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court. Respondent is permitted to dispense with the printing of his respondent’s points on condition that 6 typewritten or 19 mimeographed copies of respondent’s points are filed with this court and one typewritten or mimeographed copy is served upon the attorney for appellant. Concur — Botein, P. J., Breitel, Valente, McNally and Eager, JJ.